Citation Nr: 1747264	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  16-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES 

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Tonya M. Scott, Agent


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

The Board notes that in this case, while the RO reopened the Veteran's claim of entitlement to service connection to a right knee disability, to include as secondary to a left ankle disability, RO decisions are not binding on the Board.  Consequently, the Board first must decide whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1399 (Fed. Cir. 2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A July 1972 Board decision denied entitlement to service connection for a right knee disability; the Veteran did not timely appeal that decision; new and material evidence was not submitted as to those issues within the one-year appeal period.

2. In August 1972, the Veteran filed a new claim for entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability.

3. A November 1973 RO rating decision denied entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability; the Veteran did not timely appeal that decision; new and material evidence was not submitted as to that issue within the one-year appeal period.

2. Evidence received since the November 1973 RO rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

3. The Veteran's right knee disability was not present until many years after separation from service, is unrelated to service, and was not caused by or aggravated by the Veteran's service-connected left knee disability.


CONCLUSIONS OF LAW

1. The July 1972 Board decision and the November 1973 RO rating decision which denied service connection for a right knee disability are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

2. New and material evidence having been received, the claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a); 3.303, 3.304 (f) (2016).    

3. The criteria for service connection for a right knee disability, to include as secondary to a service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. New and Material Evidence

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In this case, the Veteran was initially denied entitlement to service connection for a right knee disability in July 1972.  The Veteran was later denied entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability in November 1973.  He did not appeal or submit new evidence for the November 1973 RO rating decision within the appeal period.  Therefore, both the July 1972 Board decision and the November 1973 RO rating decision are final.  38 U.S.C. § 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) and 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

In the July 1972 Board decision, the Board denied the Veteran's claim because the Veteran's right knee disability was not incurred in service or manifested within one year of separation from service, and the right knee injury he sustained during service was not related to his current disability.  In the November 1973 RO rating decision, the RO denied the Veteran's claim for a right knee disability as secondary to his service-connected left knee disability because the October 1973 VA examination failed to show a nexus.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the last final rating decision that addresses this basis or supports a new theory of entitlement. 

Evidence submitted and obtained since the last final rating decision includes VA treatment records, private treatment records, and lay evidence.  Notably, in July 2010, the Veteran underwent a right total knee replacement. 

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the November 1973 RO rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156 (a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
 
III. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Certain chronic diseases, including degenerative joint disease, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service treatment records show treatment for a right knee disability.  In May 1957, the Veteran was treated for right knee synovitis and was returned to duty after his symptoms had disappeared.  In August 1957, the Veteran requested an ace bandage for his right knee, but no particular pathology involving the right knee was reported at that time or at any time subsequently in service.  In October 1960, the Veteran's separation examination was negative for any right knee disability.

In July 2010, the Veteran was seen by his private physician for evaluation of his right knee.  The Veteran stated that his right knee pain was aggravated by climbing stairs, walking, jumping and running.  Gait assistance was not required.  Associated symptoms included limping, swelling and weakness.  X-rays showed degenerative joint disease (moderate-severe), loose body(s) noted, bone on bone in the medical compartment and subchondral cyst(s).  The Veteran was diagnosed with osteoarthritis and the private physician suggested that the Veteran undergo right total knee replacement.  

Also in July 2010, the Veteran underwent right total knee replacement.  The Veteran's preoperative diagnosis was degenerative joint disease and his postoperative diagnosis was right total knee replacement.

In June 2013, the Veteran was afforded a VA examination for his right knee claim.  The examiner noted a diagnosis of residuals right knee status post total knee replacement.  The Veteran stated that his orthopedist told him his right knee condition was a result of his left knee condition.  Range of motion showed right knee flexion at 125 degrees and extension at 0 degrees.  The Veteran did not use any assistive devices.  The examiner opined that the Veteran's right knee status post total knee replacement was less likely as not caused by, or a result of or aggravated by his service-connected left knee condition.  The examiner stated that there was no objective evidence that the service-connected left knee condition caused an injury leading to right knee arthritis.  From a biomechanical perspective, there was no clear scientific evidence to suggest that an injury to one leg could cause major problems with the opposite uninjured leg except for certain specific condition, for example a major leg length discrepancy where the injured leg becomes significantly shorter than the normal leg by 5 centimeters or more, or when a severe Trendelenburg lurch (pelvic tilt gait) develops because of injury or paralysis to one lower extremity creating extra stress in the uninjured limb.  

In addition, the examiner stated that medical studies have demonstrated that it was unlikely that injuries to the knee such as a meniscal tear involving either the medial or lateral meniscus or any condition, for example chondromalacia of the patella, that caused a mild or moderate degree of limping over a relatively short period of time would have any major detrimental effect on the opposite lower extremity.  Upon examination, the examiner noted that although gait was somewhat antalgic, there was no significant lurching or gait deviation that would put significantly more stress on the right knee.  There was no objective evidence of leg length discrepancy on measurement.  Primary osteoarthritis was predominantly caused by aging, compounded by daily/occupational stresses.  The Veteran stated that he had been a mechanic for over 20 years and had also installed carpet for 3 years.  The examiner reasoned that serious knee injuries frequently result when carpet layers kneel on hard surfaces and use a knee kicker to install carpet.

In May 2014, the Veteran submitted a statement in support of his claim.  He said that he was treated for his right knee at the same time as his left knee.  The Veteran stated that his right knee was in a cast for approximately 6 to 8 weeks due to an injury to both knees and combat training during service.  He further reported that from the time of his injury until his knee replacements, he had swelling in both knees.

In January 2016, an addendum VA opinion was provided for the June 2013 VA examination.  The examiner opined that the Veteran's current right knee disability was not caused by an in-service event.  The examiner stated that review of the Veteran's service medical records revealed that the Veteran complained of right knee pain in May 1957.  The physical examination was essentially negative and the diagnosis was traumatic synovitis.  This was likely an acute and transitory condition as a follow up medical note dated June 1957, less than a month later, stated swelling was completely absent with no pain in the knee and the Veteran could get around without difficulty.  In addition, there was no objective evidence that the Veteran was medically treated for right knee pain post service until 1971, 11 years after service.  History of injury post service was unknown and no chronicity had been documented.  Thus, the examiner determined that no nexus could be established.     

With respect to a nexus between the current disability and in-service event, the only competent medical opinions of record are the June 2013 and January 2016 VA opinions, which weigh against the Veteran's claim.  Both opinions adequately addressed the Veteran's claim on a direct as well as secondary basis with reference to medical literature and the Veteran's claims file, including his in-service injury and treatment.  

The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362.  He is also competent to report symptoms of his condition.  Layno, 6 Vet. App. 465, 469-71.  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr, 21 Vet. App. 303.  Thereby, the Veteran is not competent to definitively state the cause of his right knee disability.  Thus, the Board affords more probative weight to the VA examiners' opinions, than the Veteran's own contentions, and there are no medical opinions to the contrary.

The Board has also considered whether the Veteran is entitled to service connection for his right knee disability, diagnosed as degenerative joint disease and osteoarthritis prior to his right total knee replacement, as a "chronic disease."  See 38  C.F.R. § 3.303 (b).   Degenerative joint disease is included in the list of "chronic" diseases under 38 C.F.R. § 3.309 (a).  The Board notes that the Veteran was diagnosed with degenerative joint disease since approximately 2002, over 40 years after his separation from active service.  However, the Veteran has not argued, and the record does not show, that he was diagnosed with degenerative joint disease or any other "chronic" disease listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.  The prolonged period from separation from service until 2002 without complaints and/or treatments for degenerative joint disease is evidence for consideration in determining continuity of symptomatology and weighs against a claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Finally, the Board also considered whether the Veteran's current right knee disability is secondary to his service-connected left knee disability.  However, as stated above, the most probative evidence, his June 2013 and January 2016 VA opinions, are against this finding and again, there are no medical opinions to the contrary.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that shows that the Veteran's right knee disability was incurred in service, manifest within a year after service, or was caused by or aggravated by his service-connected left knee disability, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a right knee disability, to include as secondary to his service-connected left knee disability is not warranted.


ORDER

1. New and material evidence having been submitted, the claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability is reopened and, to that extent only, the appeal is granted.

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


